DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 5, 2019. Claims 1-24 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 5, 2019, April 20, 2020, May 1, 2020, June 2, 2020, August 5, 2020, and April 16, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Priority to Provisional App. No. 62/770,499 dated November 21, 2018 is acknowledged. Examiner notes that if a prior art reference is applied which falls between the provisional application date and the filing date of the present application, Applicant may be asked to perfect one or more claims at that point in time. No action by Applicant is requested at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 1, 11, 13, and 20 along with the corresponding dependent claims 2-10, 12, 14-19, and 21-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a installation attitude, installation attitude, and the installation attitude. It is unclear of all of these limitations relate to the same element or if one or more relates to a separate element. For purposes of this Action, Examiner is interpreting these limitations to all relate to the same claim element. Claim 13 is rejected under substantially the same reasoning.
Claim 11 recites the sensor processor and/or a navigation controller is further configured…. It is unclear (1) how both the sensor processor and the navigation controller would both be used at the same time to weight the proximity data; and (2) how a navigation controller may be “further configured” when this is the first time the limitation is introduced. It is suggestion to change “and/or” to “or” and to change “further configured” to “configured or further configured,” for example. 
Claim 13 recites a processor twice. It is unclear if these limitations relate to the same or different claim elements. For purposes of this Action, Examiner is interpreting these limitations to relate to the same claim element. 
Claim 20 recites based on an estimated first installation attitude, a vessel attitude based on the main IMU data, rate gyro measurements and accelerometer measurements of the main IMU data, and rate gyro measurements, and accelerometer measurements of the first IMU data. It is unclear if the rate gyro measurements is a new limitation or a separate limitation, because it is unclear if the term is relating to the first IMU data or not. Deleting the comma after the second “rate gyro measurements” in the claim would clarify the claim. Examiner is interpreting the second “rate gyro measurements” to relate to the first IMU data. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a system and independent claim 13 is directed toward a method. Therefore, each of the independent claims 1 and 13 along with the corresponding dependent claims 2-12 and 14-24 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 13 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: A system for proximity sensing on a marine vessel, the system comprising: 
a main inertial measurement unit (IMU) positioned on the marine vessel at a main installation attitude and a main location (this limitation is descriptive of the environment and/or field of use); 
a first proximity sensor configured to measure proximity of objects from a first sensor location on the marine vessel (this limitation is descriptive of the environment and/or field of use); 
a first sensor IMU positioned on the marine vessel at the first sensor location and at a first installation attitude (this limitation is descriptive of the environment and/or field of use); 
a sensor processor configured to: 
receive main IMU data from the main IMU and first IMU data from the first sensor IMU, wherein the main location of the main IMU on the marine vessel is known and at least one of the first sensor location and first installation attitude of the first sensor IMU on the marine vessel are initially unknown (a person may look around and note the attitude of the two inertial measurement units); 
determine a relative orientation transform between the main installation attitude and the first installation attitude by comparing the main IMU data and the first IMU data (a person may notice the relative orientation between the two inertial measurement units); and 
determine a relative position transform between the main location and the first sensor location based on the relative orientation transform and comparison of the main IMU data and the first IMU data (a person may mentally calculate the relative position between the two inertial measurement units).


Under Step 2A, Prong One, independent claims 1 and 13 recite, in part, a system and a method. Other than reciting a marine vessel, two inertial measurement units, a proximity sensor, a sensor processor, and a processor, nothing in the claims precludes the steps from being directed 

Under Step 2A, Prong 2, the mental processes judicial exception is not integrated into a practical application.  For example, independent claims 1 and 13 recite the additional elements of a marine vessel, two inertial measurement units, a proximity sensor, a sensor processor, and a processor.  These limitations amount to implementing the abstract idea on a marine vessel.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a marine vessel, two inertial measurement units, a proximity sensor, a sensor processor, and a processor are not integrated into the claims as a whole, claims  1 and 13 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 13 are not patent eligible. 

Dependent claims 2-12 and 14-24 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-12 and 14-24, when analyzed both individually and in combination, are also patent ineligible 
	
Potential Allowable Claims
Claims 1-24 are novel over the prior art. However, all of the claims currently stand rejected under one or more statutes, as described above. 

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2016/0320190 which relates to calibrating a IMU sensor during installation on a ship; and 
U.S. Pub. No. 2017/0253314 which relates to localization of ship positioning using IMUs and proximity sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663